DETAILED ACTION
	Claims 1, 6-10, and 15-18 are currently pending. Claims 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Moisan on 05/16/2022.

The application has been amended as follows:

In claim 10, at the end of the step beginning “determining the sign type”, in line 8 delete:
“and”.

In claim 10, at the end of the claim in line 11, after “the mechanical variable sign” and before “.” add:
“; and
utilizing the updated map data to perform a navigation function of a vehicle”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Ivanov (US 2018/0025628 A1) discloses a system for determining a sign type of a road sign (In fig. 1 and paragraph [0017], Ivanov discloses a road database update system 100 which includes a compute instance 110), the system comprising:
a memory configured to store computer-executable instructions (In paragraph [0030], Ivanov discloses that “the cluster application 150 and the update application 180 reside in a memory 116 that is included in the compute instance 110 and executes on a processor 112 that is included in the compute instance 110”); and
one or more processors configured to execute the instructions (In paragraph [0030], Ivanov discloses that “the cluster application 150 and the update application 180 reside in a memory 116 that is included in the compute instance 110 and executes on a processor 112 that is included in the compute instance 110”) to:
obtain sensor data associated with the road sign (In paragraph [0036], Ivanov discloses that the cluster application 150 receives observation data 130; in paragraphs [0020-0021], Ivanov discloses that a vehicle 120 may include any number or type of sensor that generate sensor data and may be configured to transmit sensor data to an application as the observation data 130 to determine characteristics associated with an observed object such as road signs), wherein the sensor data comprises data associated with counts of road sign observations (In paragraph [0044], Ivanov discloses that clustering engine 230 of cluster application 150 generates clusters 170 of observations 140 including an observation count 284; see also paragraphs [0053-0054], where Ivanov discloses that the observation count 284 is used to compute a confidence level 172);
determine one or more features associated with the road sign, based on the obtained sensor data (In paragraph [0039], Ivanov discloses that the sign type 216 specifies one or more characteristics that are associated with the observed object and may be determined, for example, via pattern image recognition operations on an image; the examiner understands that determining the sign type via visual recognition must at least include recognizing a visual feature of the road sign); and
determine the sign type of the road sign, based on the one or more features (In paragraph [0039], Ivanov discloses that the sign type 216 specifies one or more characteristics that are associated with the observed object and may be determined, for example, via pattern image recognition operations on an image; the examiner understands that determining the sign type via visual recognition must at least include recognizing a visual feature of the road sign).
Oniwa (US 2019/0311207 A1) teaches wherein the sign type indicates that the road sign is one of a static sign or a mechanical variable sign (In paragraph [0065], Oniwa teaches that a traffic sign recognizer 134 may distinguish between and recognize fixed (static) and variable (mechanical variable) signs from among the recognized signs on the basis of shape and color information of the traffic signs via analysis of a captured image).
Jiang (US 2020/0191601 A1) teaches updating map data of the road sign, based on the determined sign type (In paragraph [0075], Jiang discloses that a map component 610 may generate updated map data indicating the type (e.g., type of sign) and location of the one or more traffic control devices).
The prior art of record alone or in combination does not explicitly disclose wherein to update the map data, the one or more processors are further configured to add the road sign to a blacklist, based on the determined sign type indicating that the road sign is the mechanical variable sign.

Regarding claim 6, Ivanov (US 2018/0025628 A1) does not explicitly disclose wherein to determine the one or more features, the one or more processors are further configured to:
generate a first matrix based on the obtained sensor data, wherein the first matrix is a representation of the counts of the road sign observations over a threshold time period; and
generate a second matrix based on the first matrix, wherein the second matrix comprises row wise normalized counts of the road sign observations.
The closest prior art (Stenneth (US 2016/0104049 A1)) teaches determining a sign placement via generating a first histogram with numbers of observations of a detected road sign and generating a second histogram by normalizing the values, but is not directed to determining a sign type. The examiner understands that it would not be obvious to a person having ordinary skill in the art to implement the teachings of Stenneth (US 2016/0104049 A1) with Ivanov (US 2018/0025628 A1), where Ivanov determines a sign type via visual recognition and determination of visual features of the road sign, for example.

Similar reasoning to that of claim 1 is applied to claim 10.

Claims 1, 6-10, and 15-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665